1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DONALD FLETCHER and JANIS                        )   Case No.: 1:18-cv-1529 -DAD- JLT
     FLETCHER,                                        )
12                                                    )   ORDER DIRECTING THE CLERK OF COURT
                    Plaintiffs,                       )   TO CLOSE THIS ACTION IN LIGHT OF THE
13                                                    )   NOTICE OF VOLUNTARY DISMISSAL
            v.                                        )
14                                                    )   (Doc. 5)
     ZIMMER BIOMET, INC., et al.,                     )
15                                                    )
                    Defendants.                       )
16                                                    )
17          On November 27, 2018, Plaintiffs Donald Fletcher and Janis Fletcher filed a Notice of

18   Voluntary Dismissal, indicating the “above-captioned action is voluntarily dismissed, without

19   prejudice.” (Doc. 5 at 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), “the plaintiff may dismiss an action

20   without a court order by filing . . . a notice of dismissal before the opposing party serves either an

21   answer or a motion for summary judgment.” Because the defendants have not appeared in this action or

22   filed an answer, the action was automatically terminated. Id.

23          Accordingly, the Court ORDERS: the Clerk of Court IS DIRECTED to close this action in

24   light of the Notice of Voluntary Dismissal.

25
26   IT IS SO ORDERED.

27      Dated:     November 28, 2018                            /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
